
	
		I
		112th CONGRESS
		1st Session
		H. R. 3223
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. Foxx introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Army Corps of Engineers to allow certain
		  entities to use a portion of collected recreational user fees for
		  administrative expenses and for the operations, maintenance, development of
		  recreational facilities or management of natural resources.
	
	
		1.Collection and use of
			 recreational user fees by cooperating associations
			(a)Section 225(b) of
			 the Water Resources Development Act of 1992 (33 U.S.C. 2328(b)) is
			 amended—
				(1)by striking
			 operation and management of recreation facilities and natural
			 resources and inserting operation, maintenance, development, or
			 construction of recreation facilities and management of natural
			 resources; and
				(2)by adding after
			 the period, the following: Pursuant to such an agreement, the Secretary
			 may also permit the entity to (1) collect fees, on its own behalf or on behalf
			 of the Army Corps of Engineers, including entrance fees and user fees for the
			 use of recreation sites and facilities, whether developed or constructed by the
			 entity or by the Corps of Engineers; (2) to retain up to 50 percent of the fees
			 collected to pay the entity’s administrative costs, whether incurred on or off
			 the premises where such fees were collected; and (3) to reinvest the balance of
			 the fees, subject to the approval of the Corps of Engineers, for the operation,
			 maintenance, development or construction of recreation facilities or the
			 management of natural resources on any project lands at the lake or reservoir
			 where such fees were collected, including project lands beyond the geographic
			 scope of the agreement entered into under this section or lease entered into
			 under section 4 of the Act of December 22, 1944 (16 U.S.C. section
			 460d)..
				(b)Section 210(b) of
			 Public Law 90–483 (16 U.S.C. section 460d–3) is amended—
				(1)In paragraph (4),
			 by striking All, and inserting the following: Except as
			 provided in paragraph (5), all; and
				(2)Adding at the end
			 the following:
					
						(5)A local interest
				or not for profit entity that has been granted a lease under section 4 of the
				Act of December 22, 1944 (16 U.S.C. 460d) of lands at a public recreation area
				located at a lake or reservoir under the jurisdiction of the Army Corps of
				Engineers, and that has entered into an agreement with the Corps of Engineers
				under section 225 of the Water Resources Development Act of 1992 (33 U.S.C.
				2328(b)) to collect fees and reinvest at least 50 percent of the fees
				collected, subject to the approval of the Corps of Engineers, for operation,
				maintenance, development, or construction of recreation facilities and
				management of natural resources on any project lands at the lake or reservoir
				where such fees were collected, may retain up to 50 percent of the fees
				collected to pay administrative costs incurred by the local interest, whether
				incurred on or off the premises where such fees were
				collected.
						.
				
